DETAILED ACTION
This Office action is in response to the Amendment/Remarks filed on 06 June 2022.  Claims 1 and 4-9 are pending in the application.  Claims 2-3 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Jo fails to teach or suggest a plurality of pixels disposed in a first region of the display structure, wherein each pixel of the plurality of pixels comprises a plurality of sub-pixels of N number of colors, each sub-pixel of the plurality of sub-pixels of the plurality of pixels comprises an organic light emitting diode, and all sub-pixels of an ith color of the plurality of sub-pixels of the plurality of pixels are connected in parallel, wherein 1 <= i <= N and N is an integer greater than 1; and N number of driving circuits disposed in a second region of the display structure, wherein an ith driving circuit of the N number of driving circuits is configured to drive all of the sub-pixels of the ith color of the plurality of sub-pixels of the plurality of pixels in the first region, wherein each of the N number of driving circuits comprises a driving transistor, wherein the organic light emitting diode of each of the plurality of sub-pixels of the plurality of pixels comprises a first electrode, a second electrode, and an organic light emitting layer disposed between the first electrode and the second electrode, wherein the driving transistor of the ith driving circuit is connected to the first electrodes of the organic light emitting diodes of all of the sub-pixels of the ith color of the plurality of sub-pixels of the plurality of pixels, wherein the organic light emitting diode is transparent, the first region and the second region do not overlap, and the first region does not contain any one of the driving circuits, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/
Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822